Citation Nr: 9923594	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for right thigh 
rectus femoris muscle tear, post-operative, muscle group 
injury and right thigh neuropathy, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to June 
1994.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 1998, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right thigh rectus femoris muscle tear, 
post-operative, muscle group injury and right thigh 
neuropathy have not been shown to result in moderately severe 
damage to muscle group XIV; a tender, painful or poorly 
nourished scar; or functional limitation or weakness.

3.  The veteran's service-connected low back strain has not 
been shown to result in spasms, tenderness, more than minimal 
limitation of lateral flexion, or neurological deficits.  





CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for right thigh rectus femoris muscle tear, post-
operative, muscle group injury and right thigh neuropathy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314 (1996); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, 
Diagnostic Code 5314, 4.118, Diagnostic Codes 7803 - 7805, 
4.124a, Diagnostic Code 8526 (1998).

2.  The schedular criteria for an evaluation in excess of 20 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for his low back strain and right thigh disability 
do not adequately reflect the severity of those disabilities.  
He contends that his low back strain results in constant 
pain, numbness and functional impairment.  He also contends 
that his right thigh disability results in fatigue, pain and 
increased sensitivity.  Therefore, a favorable determination 
has been requested.

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for a low back strain and 
right thigh disability are plausible and thus well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  VA outpatient treatment records have been 
obtained, the veteran has been provided VA examinations, and 
the veteran was requested to authorize VA to obtain private 
medical records.

Pursuant to the Board's remand, in September 1998 the RO 
requested that the veteran complete VA release forms and 
provide corresponding complete names, addresses and dates of 
medical treatment.  The claims file does not contain any 
evidence that the veteran did not receive the request, and 
does not contain a response from the veteran.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Accordingly, the Board finds that the 
current evidence of record is sufficient to properly 
adjudicate the issues on appeal.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except with reference 
to the right thigh muscle wound.

Factual Analysis

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, an August 1994 
rating decision granted the veteran service connection for 
post-operative residuals, rectus femoris muscle tear, right 
thigh (Muscle Group XIV).  The evaluation was 10 percent, 
effective June 1994.  The rating decision also granted the 
veteran service connection for low back pain evaluated as 
noncompensable, effective June 1994.  A March 1995 decision 
by a hearing officer granted the veteran a 10 percent 
evaluation for low back strain, effective June 1994, and 
confirmed and continued the 10 percent evaluation for the 
right thigh.  A corresponding March 1995 rating decision 
codesheet recharacterized the right thigh disability as post-
operative residuals, rectus femoris muscle tear, right thigh 
(Muscle Group XIV) and right thigh neuropathy.  A December 
1998 rating decision confirmed and continued the 10 percent 
evaluation for low back strain, and increased the evaluation 
for right thigh disability to 20 percent, effective June 
1994.  The rating decision provided that a 30 percent 
evaluation was not warranted, as the evidence did not show 
severe incomplete paralysis of the anterior crural nerve.  

Regarding the history of the veteran's damage to the right 
thigh muscle, his service medical records show that in August 
1991, he complained of swelling, tenderness and pain in the 
right thigh after an injury playing soccer.  A September 1991 
MRI found a small area of abnormality within the mid-portion 
of the right rectus femoris muscle, somewhat ill-defined and 
appearing to replace more muscle than displace it.  The 
impression was very small area of abnormal signal intensity 
seen in the mid-portion of the right rectus femoris muscle, 
not having the appearance of a mass but rather of a small 
area of inflammation.  The report noted that it could 
represent a small area of calcification.  It appeared to be a 
soft tissue injury which should resolve.  

In January 1992, the veteran underwent right thigh surgical 
exploration, resulting in a diagnosis of tear of the rectus 
femoris.  The report noted that the veteran had injured his 
right thigh approximately seven months earlier, developing 
tenderness and swelling and eventually a large knot, and that 
an MRI at that time showed signs of inflammation and repair.  
Also in January 1992, the veteran underwent surgical repair 
of the right quadriceps rupture.  

In December 1992, the veteran complained of easy weakness and 
fatigability of the right thigh with activity, and occasional 
cramping.  The assessment was rectus tear by history, now 
with easy fatigue and symptoms related to same.  The veteran 
was put on physical profile in January 1992, with 
instructions to not run, walk or stand for prolonged periods, 
lift, climb, squat or kneel.  He was to use crutches.  

On physical examination in February 1993, the veteran 
complained of pain with pulling of the leg.  Examination 
found a palpable bulge in the proximal middle third of the 
thigh on the right side.  The assessment was injury as noted, 
with persistent pain and persistence of symptoms that he had 
prior to surgical procedure.  

Another February 1993 physical examination report provides 
that the veteran complained of some pain at the anterior 
thigh with quad stretching and hip extension.  The 
examination resulted in an impression of right rectus femoris 
tear - chronic, and cutaneous neuroma of the distal part of 
incisions.  

A September 1993 MRI of the right thigh found that the 
veteran's bone, muscles, and tendons appeared normal.  
However, there was a focal area of very low TIW (sic) 
centrally within the rectus femoris muscle, that might 
represent a scar from previous injury.  The impression was 
minimal residual scar of the right rectus femoris muscle, 
otherwise normal MRI.  

A January 1994 private neurologist report assessed the 
veteran with dysesthesias over the right thigh leg, 
consistent with some traumatic sensory neuropathy associated 
with surgery itself.  The examiner stated that clearly the 
trauma of surgery itself would result in some potential 
sensory neuropathy due to nerve involvement alone.  The 
pattern of sensory change followed mainly the distribution of 
the lateral femoral cutaneous nerve.  In April 1994, the 
private neurologist assessed the veteran with persistent 
dysesthesias over the right thigh, traumatic in nature with 
sensory neuropathy.  

The veteran's April 1994 report of separation medical 
examination indicates that he had a right thigh 16 inch 
surgical scar.  The veteran's April 1994 separation report of 
medical history includes a physician's summary noting nerve 
damage to the right thigh, 1992, due to surgery, with the 
veteran presently seeing a neurologist.  

A November 1997 private MRI report resulted in an impression 
of mild annular bulge at L4-5, otherwise negative study.  

Turning to VA medical records, the report of an August 1994 
VA general medical examination provides that the veteran 
complained of cramping pain of the right thigh with any 
activity, along with hyperesthesias, and reported wearing a 
brace with some relief.  The veteran also complained of 
intermittent low back pain in the center of his back that did 
not radiate down either leg, with no bowel or bladder 
incontinence. The pain was worse with standing or sitting for 
a long time.  

On physical examination, the veteran had a 28 cm scar along 
the midline of his right thigh, not tender to palpation and 
without evidence of keloid formation.  There was decreased 
sensation with hyperesthesias on the lateral aspect of the 
scar.  Strength and reflexes were normal in both lower 
extremities.  Radiographic examination showed findings 
representing incomplete lumbarization of S1.  The pertinent 
diagnoses were torn right rectus femoris muscle versus right 
rectal fascia tear in May 1991, and chronic low back pain 
secondary to musculoskeletal strain.  The examiner stated the 
opinion that the transitional vertebral element at the 
lumbosacral junction was congenital and did not play any role 
in the veteran's low back pain.  

The report of an August 1994 orthopedic examination reveals 
that the veteran complained of a lump in the right thigh and 
cramping like he pulled a muscle with heavy lifting or with 
quick starts and stops.  He reported difficulty climbing and 
some deep bone dysesthesia since surgery.  On physical 
examination, the veteran had a defect in the mid-anterior 
thigh, consistent with an intrasubstance rectus femoris tear, 
and a healed 22 cm scar distal anterior related to previous 
repair by his history.  There was no swelling, no other 
impairment, and range of motion was bilaterally from zero to 
145 degrees with 5+ strength symmetric in both quads.  The 
diagnosis was right rectus femoris intrasubstance tear with 
dysesthesias likely as a related surgical causalgia. 

The report of an August 1994 spine examination reveals that 
the veteran complained of pain with standing, and sometimes 
within fifteen minutes of sitting and sometimes not at all 
while sitting.  He said that the pain was exacerbated with 
long driving and motor cycle riding, and he denied radicular 
symptoms.  He reported pain about ten times a week lasting 
for a few hours.  

On physical examination, the veteran's back pain was 
exacerbated with hyperextension, but otherwise was without 
evidence of incongruency or point tenderness.  There were no 
postural abnormalities or fixed deformity.  Musculature of 
the back was symmetric and normal.  Range of motion was 
forward flexion of fingertips to within 2 cm of his toes, 
hyperextension to 25 degrees, flexion to 30 degrees 
bilaterally, and bilateral lateral rotation to 65 degrees.  
Objective evidence of pain on motion was pain exacerbated 
with hyperextension, particularly to the right.  There was no 
evidence of neurologic involvement, with 5+ strength 
throughout both lower extremities and symmetric 2+ reflexes 
with symmetric 2 beats of ankle clonus.  Radiographic 
examination revealed an L4 spondylolisthesis.  The diagnosis 
was L4 spondylolisthesis.  The veteran's symptoms were 
consistent with this.  

During a January 1995 personal hearing at the RO, the veteran 
testified that surgical treatment of a right thigh muscle 
tear during service had injured a nerve of the right thigh.  
He said that he currently had hyper-sensitivity on the outer 
side of the right leg from the knee to the mid-thigh.  He 
said that he occasionally had cramps, could not cross his leg 
due to severe pain, could not climb a ladder, and would 
develop pain after two or three hours of driving.  He 
reported that he had weakness and fatigue of the right thigh 
after standing for long periods or after short bouts of 
strenuous activity.  He reported that he walked with a 
different gait due to his service-connected right thigh, and 
had poor balance.  He reported that a civilian doctor had 
confirmed nerve damage.  He reported that a knee wrap helped 
the deep muscle pain, but not the nerve symptoms.  

Regarding his back, the veteran said that pain required him 
to sleep on his sides.  He had back pain after standing, or 
after sitting for about 30 minutes. He said that the pain was 
localized to the center of his back, with radiation to the 
left leg after long periods of driving.  He reported some 
pain every day, depending on the activity and said that he 
had been told that he had cracked a vertebrae.  

In April 1995, the veteran complained of low back pain 
radiating to the legs, the left more than the right, with 
significant worsening in the last month.  The veteran said 
that he took Tylenol and used a heating pad, and at times the 
pain was 10/10.  The pain was worse at the end of the day and 
interfered with his sleep.   Physical examination resulted in 
an impression of exacerbation of chronic low back pain with 
questionable radicular symptoms but negative examination. 

The veteran complained of constant cramping pain of the right 
thigh in May 1996.  He was assessed with pain syndrome after 
attempted repair of a quad muscle tear.  
The veteran was instructed in exercises for the right thigh. 

In July 1996, the veteran complained of increasing constant 
sharp pain on the spine with occasional pain in the back of 
the left leg to the knee.  On physical examination, the 
veteran had a localized tender area over the L5-S1 spinal 
process, and increasing pain with extension exercises.  

In December 1997, the veteran complained of back problems for 
four years' duration, consisting of highly localized back 
pain and tenderness of the low back, continuous intermittent 
radiation down the left leg, and aggravation of the pain by 
long periods of sitting in a car.  He complained of 
intermittent numbness daily for the prior three months.  
Physical examination resulted in an impression of herniated 
nucleus pulposus by history.  

VA physical therapy reports dated in December 1997 and 
January 1998 reflect treatment for back pain and note that 
the veteran had normal strength and endurance with range of 
motion within normal limits.  The veteran's physical therapy 
was canceled due to his failure to attend. 

In an April 1998 statement, the veteran asserted that his 
right thigh scar was insensitive to hot and cold, 
hypersensitive to touch laterally to the scar, and resulted 
in frequent cramping during activities requiring impact or 
load on the right leg.  The right leg easily fatigued with 
use, standing or walking.  This resulted in pain.  The 
veteran said that his post-operative symptoms were worse than 
his pre-operative symptoms and were worsening with time.  

The veteran also stated that he had back pain that had 
progressively worsened to the point that it was now constant 
in the low back and buttocks.  The pain was not related to 
any activities and was very fatiguing.  The veteran said that 
the pain had a great impact on his life, preventing him from 
sleeping and making all positions uncomfortable.  The pain 
and irritation made sitting at class and work difficult, and 
driving painful.  Pain occasionally radiated into the left 
leg, and he felt pins and needles in the left leg and both 
feet, and numbness in both legs.  Jogging, running and 
certain flexion and extension motions resulted in 
excruciating pain in the low back.  

A May 1998 VA muscles examination report indicates that the 
veteran reported a significant amount of cramping, especially 
with sudden activity, some hyperesthesia lateral to the 
incision, and decreased sensation to hot and cold.  He 
reported that over the course of several years, the symptoms 
were worse.  He reported that his right thigh fatigued more 
easily than the left.  He wore a right thigh wrap which he 
reported decreased the cramping.  

The veteran also complained of some low back pain that was 
progressively worsening, with some pain radiating into the 
buttocks.  The back pain was constant, and aggravated by 
sitting in a car.  He complained of some numbness and 
frequent tingling of the feet, left greater than right.  He 
complained of rare radicular pains down the backs of his 
legs, and denied muscle weakness.  

Physical examination revealed 5/5 strength throughout, with 
good strength in the quads, deep tendon reflexes 2+ and 
symmetrical, decreased sensation to hot and cold in an area 
lateral to the scar on the right thigh, no evidence of muscle 
wasting and well healed scar.  Physical examination of the 
back revealed some spinal tenderness over L4, L5, with no 
paraspinous muscle spasm or tenderness.  The veteran had full 
flexion and zero to 20 degrees of extension, with minimally 
diminished lateral flexion bilaterally to 20 degrees before 
diminished by pain.  Gait, station and coordination were 
within normal limits.  

The final diagnoses were chronic back strain, and fascial 
tear of the right rectus femoris muscle, status post repair 
with residual neurologic deficit.  The examiner provided that 
there were no current neurologic deficits associated with the 
low back strain, and that studies to date revealed no 
significant impingement on the spinal cord.  The examiner 
noted that difficulties arising from the right rectus femoral 
muscle injury were subjective, with symptoms and complaints 
consistent with irritability of the muscle that could lead to 
cramping and the symptoms pattern the veteran described.  In 
addition, the examiner noted that if the veteran favored his 
right leg, it could exacerbate his low back strain.  The 
examiner stated that the veteran was not currently 
experiencing cramping and his gait was normal; however, the 
veteran reported frequent cramping of the right thigh, 
several times a week.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Further, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Entitlement to an increased evaluation for right thigh rectus 
femoris muscle tear, post-operative, muscle group injury and 
right thigh neuropathy.

VA regulations provide that muscle injuries in the same 
anatomical region will not be combined, but instead, the 
rating for the major group will be elevated from moderate to 
moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  38 C.F.R. § 4.55.  Where there is 
a history of a compound comminuted fracture and definite 
muscle damage from the missile, the muscle injury is to be 
rated as severe.  38 C.F.R. § 4.72.

The criteria for the evaluation of residuals of wounds 
involving muscle groups were changed, effective July 3, 1997.  
Under the provisions of the 38 C.F.R. § 4.56 in effect prior 
to that date, the criteria consist of the type of injury, the 
history and complaint, and the objective findings.  A slight 
disability of the muscles involves a simple wound of the 
muscle without debridement, infection or effects of 
laceration.  The service records should demonstrate a wound 
of slight severity or relatively brief treatment and return 
to duty.  There must have been healing with good functional 
results and no consistent complaints of cardinal symptoms of 
muscle injury or painful residuals.  The objective findings 
are a minimum scar, slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus, and no significant 
impairment of function and no retained metallic fragments.  

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of a hospitalization in service for 
treatment of the wound.  There must be a record in the file 
of consistent complaint from the first examination forward, 
of one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  There must be evidence of 
unemployability because of inability to keep up with work 
requirements, if present.  The objective findings are 
entrance and, if present, exit scars which are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  

A severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or the explosive 
effect of a high-velocity missile, or shattering bone 
fracture, with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  The history and complaints are similar to the 
criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  X-rays may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of the missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles are in the wounded area.  The muscles do 
not swell and harden normally in contraction.  Tests of 
strength or endurance compared with the sound side or of 
coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present, but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type. 

Under the provisions of the 38 C.F.R. § 4.56 effective July 
3, 1997, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; a through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56, as amended at 62 
Fed. Reg. 30235 (June 3, 1997).

Under both the prior and the revised criteria set forth at 38 
C.F.R. § 4.73, Diagnostic Code 5314 applies to Muscle Group 
XIV, the anterior thigh group, and provides a 10 percent 
evaluation for a moderate wound, a 30 percent evaluation for 
a moderately severe wound, and a 40 percent evaluation for a 
severe wound. 

The veteran's right thigh has also been evaluated under 
38 C.F.R. § 4.124a, Diagnostic Code 8526, for anterior crural 
nerve, incomplete paralysis of the quadriceps extensor 
muscles.  Mild incomplete paralysis warrants a 10 percent 
evaluation, moderate incomplete paralysis warrants a 20 
percent evaluation, and severe incomplete paralysis warrants 
a 30 percent evaluation.  A note provides that the term 
"incomplete paralysis," with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. When injury or disease of a 
peripheral nerve results in wholly sensory impairment, the 
evaluation will be for mild, or at most moderate, incomplete 
paralysis of that nerve. 

The veteran's service-connected right thigh disability may 
also be evaluated pursuant to 38 C.F.R. § 4.118, Codes 7803 - 
7805 (1998);  Esteban v. Brown, 6 Vet. App.  259 (1994).  An 
assignment of a 10 percent evaluation is in order when a 
superficial scar is tender and painful on objective 
demonstration, or poorly nourished, with repeated ulceration.  
Diagnostic Codes 7803-7804.  Scars may also be evaluated 
based on the limitation of function of the part affected.  
Diagnostic Code 7805. 

Based on a thorough review of the record, the Board finds 
that an increased evaluation is not warranted for wound to 
right Muscle Group XIV, under the old or new criteria.  
38 C.F.R. § 4.56 and Diagnostic Code 5314.  The evidence of 
record does not show that the veteran's right thigh muscle 
wound is moderately severe.  The Board recognizes the 
veteran's complaints of right thigh pain, cramping and 
fatigue.  Despite these complaints, the claims file contains 
no medical evidence of inability to keep up with work 
requirements, or loss of deep fascia, muscle substance, 
normal firm resistance, impairment of strength or impairment 
of endurance.  Similarly, the claims file contains no medical 
evidence showing any muscle atrophy or wasting.  

The August 1994 VA examination report indicates that the 
veteran had 5+ strength, symmetrical in both quadriceps.  
There was no swelling or impairment, range of motion was 
full, and strength and reflexes were normal.  In addition, 
the May 1998 VA examination report indicates that the veteran 
had 5/5 strength, good strength in the quads and no evidence 
of muscle wasting.  Moreover, the examiner expressed the 
opinion that while the veteran's subjective complaints 
regarding the right thigh were consistent with irritability 
of the muscle that could lead to cramping and symptom 
patterns described, the veteran currently had no cramping and 
his gait was normal.  

In addition, an increased evaluation based on the veteran's 
service-connected right thigh scar is not warranted.  38 
C.F.R. § 4.118, Codes 7803 - 7805; Esteban, 6 Vet. App. at 
259.  The medical evidence of record does not show that the 
veteran's post-operative scar is tender, ulcerated, painful 
or poorly nourished.  In August 1994 the scar was noted to be 
healed and not tender to palpation and without keloid 
formation.  During the May 1998 VA examination, the veteran 
complained of decreased sensation to cold and heat in 
reference to his scar.  However, objectively it was noted to 
be well-healed.  Therefore, additional compensation is not 
warranted for the residual scar.  

Similarly, an increased evaluation based on incomplete 
paralysis of the anterior crural nerve is not warranted.  
38 C.F.R. § 4.124a, Diagnostic Code 8526.  The medical 
evidence shows that the veteran's incomplete paralysis 
results in only sensory involvement, such as hyperesthesia, 
dysesthesia, and insensitivity to heat and cold.  Such 
sensory involvement cannot warrant more than a moderate 
evaluation, warranting a 20 percent evaluation.  

Finally, there is no evidence that a higher evaluation or 
additional compensation for the veteran's right thigh 
disability is warranted under sections 4.40 and 4.45 for 
functional loss, pursuant to the guidelines set forth in 
Deluca.  The Board recognizes the veteran's complaints of 
right thigh pain, cramping and fatigue.  However, as shown 
above, functional loss and weakness due to damage to muscle 
group XIV have not been shown.  The veteran's range of motion 
of the right thigh is full, and atrophy, muscle wasting or 
other signs of disuse are not present.  Therefore the Board 
concludes that the veteran's right thigh disability is 
correctly evaluated as 20 percent disabling, and a higher 
evaluation under sections 4.40, 4.45 or 4.59 is not 
warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca, 8 Vet. App. at 202.

In light of the above, an increased evaluation is denied for 
right thigh disability. 

Entitlement to an increased evaluation for low back strain.

The veteran's low back disability is evaluated as lumbosacral 
strain.  Under the Rating Schedule, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  A 40 
percent evaluation is warranted by severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Diagnostic Code 5295.

Mild intervertebral disc syndrome warrants a 10 percent 
evaluation.  Moderate intervertebral disc syndrome, with 
recurrent attacks, warrants a 20 percent evaluation.  Severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief, warrants a 40 percent evaluation.  
Diagnostic Code 5293.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion warrants a 
20 percent evaluation.  Diagnostic Code 5292.  

The Board recognizes the veteran's various complaints of back 
pain, with some radiation, numbness and tingling to the lower 
extremities.  Although the veteran has reported undergoing 
physical therapy, VA records show that his physical therapy 
was canceled due to his failure to attend.  The veteran also 
failed to submit evidence of private medical treatment or 
physical therapy.  

The Board finds that the objective medical evidence of record 
does not warrant an increased evaluation for the veteran's 
service-connected back disability based on limitation of 
motion.  Moderate limitation of motion of the lumbar spine 
has not been shown.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Range of motion as measured in August 1994 and May 1998 does 
not show moderate limitation.  In May 1998, the veteran had 
full flexion with lateral flexion noted to be diminished only 
minimally.

The Board also finds that the objective medical evidence of 
record does not warrant an increased evaluation for the 
veteran's service-connected low back disability based on 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  The veteran has not been diagnosed with 
intervertebral disc syndrome.  Moreover, the May 1998 VA 
examination report relates that the veteran's back disability 
resulted in no significant impingement on the spinal cord or 
any current neurological deficits.  

Likewise, the Board finds that the objective evidence of 
record does not warrant an increased evaluation for 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  
The August 1994 VA examination found that the veteran had no 
loss of lateral spine motion.  In December 1997 and January 
1998, the veteran was noted to have normal strength and 
endurance, with range of motion within normal limits.  While 
the veteran was noted to have localized tenderness in July 
1996, the May 1998 VA examination found no spasm or 
tenderness.  Loss of lateral spine motion was only minimal 
and there was no resulting affect on gait, station or 
coordination. 

Finally, there is no evidence that a higher evaluation or 
additional compensation for the veteran's low back strain is 
warranted under sections 4.40 and 4.45 for functional loss, 
pursuant to the guidelines set forth in Deluca.  The Board 
recognizes the veteran's many complaints of continuing back 
pain, but finds that this pain is adequately contemplated by 
the current 10 percent evaluation for lumbosacral strain, 
which considers characteristic pain.  In addition, although 
the objective medical evidence does show slight limitation of 
motion, it simply does not satisfy the schedular requirements 
for an evaluation in excess of 10 percent, regardless of 
whether some, or all, of the veteran's limitation is caused 
by pain.  Diagnostic Code 5292.  Therefore the Board 
concludes that the veteran's back disability is correctly 
evaluated as 10 percent disabling, and a higher evaluation 
under sections 4.40, 4.45 or 4.59 is not warranted.  See 
Johnson, 9 Vet. App. at 7; DeLuca, 8 Vet. App. at 202.

In light of the above, an increased evaluation is denied for 
low back strain. 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (1998) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, entitlement to an extraschedular rating for each 
disability has been denied by the RO.  The record does not 
contain objective evidence showing lost employment, 
employment lost to illness, or prolonged or frequent 
hospitalizations due to manifestations of the disabilities at 
issue.  As such, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule. Based 
on this information, the Board finds that the RO did not err 
in failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).





ORDER

An evaluation in excess of 20 percent for right thigh rectus 
femoris muscle tear, post-operative, muscle group injury and 
right thigh neuropathy is denied.

An evaluation in excess of 10 percent for low back strain is 
denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

